NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                      2008-3251

                              MARGARET R. PHILLIPS,

                                                          Petitioner,

                                          v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent.


      Linda A. Webb, Hagans, Ahearn & Webb, of Anchorage, Alaska, for petitioner.

        Jeffrey A. Gauger, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, for respondent. With him on the brief were B. Chad
Bungard, General Counsel and Calvin M. Morrow, Acting Associate General Counsel for
Litigation.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2008-3251

                              MARGARET R. PHILLIPS,

                                                      Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.



Petition for review of the Merit Systems Protection Board in SF3443070534-I-1.

                           __________________________

                             DECIDED: January 14, 2009
                           __________________________


Before RADER, LINN, and DYK, Circuit Judges.

PER CURIAM.

      Margaret R. Phillips (“Phillips”) seeks review of a final decision of the Merit

Systems Protection Board (“Board”) dismissing her appeal for lack of jurisdiction.

Phillips v. Dep’t of Treasury, No. SF3443070534-I-1 (M.S.P.B. Sept. 10, 2007) (“Initial

Decision”), review denied, Phillips v. Dep’t of Treasury, No. SF3443070534-I-1

(M.S.P.B. Feb. 7, 2008). Because the Board correctly concluded that Phillips failed to

raise a non-frivolous allegation that her reassignment resulted in a reduction in pay or

grade, we affirm.
       Phillips worked in the Internal Revenue Service (“IRS” or “agency”) as a

Supervisory Revenue Agent, IR-05, when, on May 13, 2007, she was reassigned to a

position as an Internal Revenue Agent, GS-13. Phillips, alleging that her reassignment

was an involuntary demotion, appealed her reassignment to the Board. The agency

then moved to dismiss the appeal for lack of jurisdiction, asserting that Phillips’s

reassignment was voluntary and did not result in a reduction in either pay or grade. In a

show-cause order, the Board informed Phillips that she bore the burden of proof on

jurisdiction and advised her to file evidence and argument to establish jurisdiction. After

receiving briefing on the issue, but before conducting a jurisdictional hearing, the Board

dismissed the appeal for lack of jurisdiction. The decision became final on February 7,

2008, and Phillips appealed to this court. We have jurisdiction pursuant to 28 U.S.C.

§ 1295(a)(9).

       We review determinations of the Board concerning its jurisdiction de novo.

Parrott v. Merit Sys. Prot. Bd., 519 F.3d 1328, 1334 (Fed. Cir. 2008). Because the

Board dismissed Phillips’s appeal without affording her a jurisdictional hearing, we

review the record de novo to determine whether Phillips made non-frivolous allegations

of fact necessary to establish jurisdiction. Coradeschi v. Dep’t of Homeland Sec., 439

F.3d 1329, 1332 (Fed. Cir. 2006).

       The Board’s jurisdiction is limited to appeals of certain enumerated adverse

actions, including removals, suspensions for more than 14 days, reductions in grade,

reductions in pay, and furloughs of 30 days or less.        5 U.S.C. § 7512.     When an

employee is reassigned to a different position, “the Board ordinarily possesses

jurisdiction only if the agency’s action resulted in a reduction in grade or pay.” Walker v.



2008-3251                                2
Dep’t of Navy, 106 F.3d 1582, 1584 (Fed. Cir. 1997). In this case, the Board concluded

that Phillips’s reassignment from the IR-05 position to the GS-13 position did not result

in a reduction of either grade or pay. We agree.

       The term “pay” is defined as “the rate of basic pay fixed by law or administrative

action for the position held by an employee.” 5 U.S.C. § 7511(a)(4). A “reduction in

pay” is “an ascertainable lowering, at the time of the personnel action, of an employee’s

present or future pay.” Chaney v. Veterans Admin., 906 F.2d 697, 698 (Fed. Cir. 1990).

No such reduction occurred in this case. Phillips’s “Notification of Personnel Action,”

Standard Form 50 (“SF-50”), indicates that her adjusted basic pay was $79,481 at her

prior IR-05 position and is now $80,343 (thus, higher) at her GS-13 position. Moreover,

the maximum pay rate for both grades is the same: $87,039. Accordingly, the Board

correctly found that Phillips incurred no ascertainable lowering of either present or future

pay.

       The term “grade” is defined as “a level of classification under a position

classification system.”    5 U.S.C. § 7511(a)(3).       To determine whether Phillips’s

reassignment resulted in a reduction in grade, the Board compared the “representative

rate,” as per 5 C.F.R. §§ 351.203 and 536.103(2), for both positions under the IR and

GS classifications, and determined that the IR-05 pay band solely encompasses the

GS-13 pay grade. Initial Decision at 7. It also found that the maximum pay rate for both

grades is $87,039. Id. at 10. Based on these undisputed facts, the Board held that

Phillips did not incur a reduction in grade.

       On appeal, Phillips asserts that her prior IR-05 position allowed for future

promotions to senior management positions, whereas her new GS-13 position does not.



2008-3251                                 3
But even assuming that her new position involves less responsibility and less potential

for future advancement, “[a] reduction in responsibility without a concurrent reduction in

grade or pay . . . is not appealable to the Board,” Wilson v. Merit Sys. Prot. Bd., 807

F.2d 1577, 1580 (Fed. Cir. 1986), and “[a] reduction in pay must be ascertainable at the

time of the personnel action, not at some future date,” McEnery v. Merit Sys. Prot. Bd.,

963 F.2d 1512, 1514 (Fed. Cir. 1992) (emphasis in original). In this case, even if

Phillips is eventually promoted to the top of her GS-13 pay grade, her maximum pay

rate would be $87,039—the exact same rate she would have earned at the top of her

previous IR-05 pay band. Any potential for future advancement beyond the GS-13 pay

grade is speculative at this time, and it could not have been ascertained at the time of

her reassignment. Thus, Phillips’s allegations, even if true, do not suffice to establish

an ascertainable reduction in pay or grade at the time of her reassignment.

       Phillips also argues that her reassignment was involuntary.          We need not

address this argument, however, because the Board dismissed her appeal on the

ground that her reassignment was not an adverse agency action. See Initial Decision at

5 n.4 (“In light of my findings, infra, that the appellant did not incur a loss of pay or

grade, I need not determine whether her reassignment was, as she claims,

involuntary.”).   Because we affirm the Board’s decision on this same ground, the

question of involuntariness is of no consequence in this appeal. See Manning v. Merit

Sys. Prot. Bd., 742 F.2d 1424, 1427 (Fed. Cir. 1984) (“[A]llegations of a reassignment

without change in grade or pay do not provide a basis for MSPB jurisdiction.”).

       Because Phillips has failed to raise a non-frivolous allegation that her resignation

resulted in a reduction of pay or grade, we affirm.



2008-3251                                4
                     COSTS

     No costs.




2008-3251        5